NUMBER 13-08-00745-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                    IN RE JUAN ANGEL GUERRA,
       DISTRICT AND COUNTY ATTORNEY FOR WILLACY COUNTY,
                          STATE OF TEXAS


 On Petition for Temporary Injunction (Temporary Restraining Order)
         and Amended Motion for Stay of Execution of Order
                     of the 197th District Court.


                               MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relator, Juan Angel Guerra, District and County Attorney for Willacy County, State

of Texas, filed a “Petition for Temporary Injunction (Temporary Restraining Order)” and an

amended “Motion for Stay of Execution of Order of the 197th District Court” on December



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
30, 2008. Through his petition, Guerra seeks issuance of a temporary restraining order,

a temporary injunction, writs of prohibition and mandamus, and general equitable relief

regarding an order issued on December 12, 2008, by the Honorable J. Manuel Bañales,

sitting as the assigned judge of the 197th Judicial District Court of Willacy County, Texas.

        Relator’s petition presents issues that are important to the jurisprudence of the state

and that merit serious consideration. Had Relator filed in a timely fashion, this Court could

have acted on the petition.2 However, Relator’s delay in filing his mandamus petition made

it impossible for this Court to take timely, effective action. TEX . R. APP. P. 52.8(b) (before

granting mandamus relief, Court must request a response to the petition); id. 52.8(d) (when

granting relief, the Court must hand down a written opinion as in any other case).

Specifically, this matter has been rendered moot by the passage of time and the electoral

process. See, e.g., Correa v. First Court of Appeals, 795 S.W.2d 704, 705 (Tex. 1990)

(orig. proceeding).

        A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings. In re Kellogg Brown & Root, 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding). The mootness doctrine limits courts to deciding cases in which

an actual controversy exists between the parties. Fed. Deposit Ins. Corp. v. Nueces

County, 886 S.W.2d 766, 767 (Tex. 1994). Stated otherwise, a case becomes moot, and

thus unreviewable, when one seeks to obtain relief on some alleged controversy when in

reality none exists, or on some matter which, when granted, cannot have any practical legal

effect on a then-existing controversy. See In re Guerra, 235 S.W.3d 392, 433 (Tex. App.



        2
           The order about which Relator now com plains was issued on Decem ber 12, 2008. However, Relator
did not file his m andam us petition until 4:48 p.m . on Decem ber 30, 2008— only one day before his term of
office expired.

                                                     2
Corpus Christi 2007, orig. proceeding).

       At this time, any ruling that this Court might issue in this matter would have no

practical effect on a presently-existing controversy. See id.; see also TEX . R. APP. P. 7.2(a)

(concerning the substitution of public officers “if appropriate” in original proceedings when

that officer ceases to hold office). Moreover, none of the exceptions to the mootness

doctrine are applicable herein.      See Fed. Deposit Ins. Corp., 886 S.W.2d at 767

(recognizing the “capable of repetition yet evading review exception” and the “collateral

consequences” exceptions to the mootness doctrine); Guerra, 235 S.W.3d at 433

(recognizing the “public interest” exception to the mootness doctrine).

       Accordingly, we do not address the merits of the issues herein, and we DISMISS

this original proceeding as moot. See TEX . R. APP. P. 52.8(d). Relator’s motion for stay

of execution is likewise DISMISSED as moot.

                                                                 PER CURIAM


Memorandum Opinion delivered and
filed this 15th day of January, 2009.




                                              3